Citation Nr: 9912778	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 until 
October 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).

A review of the record establishes that the veteran has not 
challenged the validity of the loan guaranty indebtedness.  
Accordingly, the Board limits its review to the issue of 
entitlement to a waiver of recovery of the loan guarantee 
indebtedness.


FINDINGS OF FACT

1.  In August 1983, the veteran and his wife purchased a home 
using a home loan which was guaranteed by the VA.  The amount 
of the loan was $25,000.00 at 13% interest for a term of 30 
years.  The home was located at [redacted], 
Florida.  Principal and interest payable each month was 
$276.75.

2.  The lender filed the first notice of default in January 
1987.  The reason for the default was unknown as the veteran 
did not respond to collection calls and letters.

3.  The lender filed the second notice of default in November 
1988.  Again there was no response to collection efforts.  
Records showed the veteran was chronically delinquent in 
payments, paying every two or three months.

4.  The lender filed a notice of intention to foreclose in 
December 1988.  The veteran's spouse told the lender that 
there was an illness in the family, and that credit was 
overextended.  Payments were promised after January 1989.

5.  On January 25, 1989 the loan was referred to an attorney 
for foreclosure.  Payments were brought current through March 
1989, and the veteran agreed to make 1 1/2 payments per month, 
but failed to keep this agreement.

6.  The lender filed his third notice of default in March 
1995.  Later that month the lender filed a notice of 
intention to foreclose.  Summary Judgement of Foreclosure was 
filed in October 1995.  

7.  A foreclosure sale was held.  The property was sold for 
an amount less than the outstanding principal, interest and 
foreclosure cost, resulting in a deficiency.

8.  To require recovery the debt of $6,761.52 and interest 
from the appellant would not be against equity and good 
conscience.  Waiver would result in an unfair gain to the 
debtor, repayment would not create undue hardship, and 
fairness to the government demands that this debt be paid.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 and Supp. 1998); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the $6,761.52 and interest loan guaranty 
indebtedness would not be against the principle of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 and Supp. 
1998); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a waiver of 
recovery of loan guarantee indebtedness.  He asserts that the 
events which led to the creation of the debt were beyond his 
control, and that he is without fault.  He specifically 
contends that he was injured at work in 1989 and that he has 
not been able to work since that time.  He has stated that he 
was denied Social Security Disability Insurance or SSI 
benefits and that he is no longer receiving workman's 
compensation.  He has stated that, although his wife was 
employed throughout the period in question, he was unable to 
pay the mortgage on his home.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b) (West 1991 and 
Supp. 1998).

The principle of "Equity and Good Conscience," will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor. Where actions of the debtor contribute 
to creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (1998).

The pertinent facts in this case have been set forth above in 
the FINDINGS OF FACT.  The Board has concluded that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the indebtedness; however, no circumstances are found that 
would relieve the appellant of his responsibility with 
respect to the outstanding indebtedness arising from his 
default on the VA guaranteed loan.

Initially, the Board notes that there is no evidence that 
recovery of the indebtedness would defeat the purpose for 
which the benefits are intended nor is there any evidence to 
suggest that reliance by the appellant on VA benefits 
resulted in the relinquishment of a valuable right or the 
incurrence of a legal obligation. Furthermore, there is no 
evidence of fault on the part of VA.  In this case, the Board 
finds that the elements of fault of the debtor, unfair gain 
to the debtor, and undue hardship are for application.

The record reveals that the veteran was injured in a work 
related accident in 1989.  He received workman's 
compensation, according to his report, until 1992.  At that 
time he applied for both Social Security Disability 
Insurance, and SSI.  He was denied as to both.  The denial of 
SSI payments was, by his report, based on his wife's income.  

The veteran has contended that his wife's income was 
insufficient to cover their monthly expenses and the mortgage 
payment.  A financial status report, dated in April 1995, 
shows the veteran reporting no income.  His wife was noted to 
have gross income of $2,791.67 per month.  Expenses claimed 
by the veteran included $490 per month for retirement; 
$850.58 for Other, which was not specified; $275 in gas per 
month; $434 for utilities; $400 for food; and $332.80 for 
mortgage payment.

A financial status report (FSR), received in August 1996, 
shows that the veteran's spouse had gross income of $2,250 
per month.  He reported net income of $1,700 per month, and 
total monthly expenses of $1,697, which included $450 per 
month for rent, $500 per month for food, and $390 per month 
for utilities.  The veteran has one other claimed dependent, 
a daughter who was 19 at the time of this FSR.

The Board finds that the veteran was at fault in the creation 
of this debt.  A review of his FSR's indicates that 
throughout the period in question his wife was employed as an 
elementary school teacher.  Her income, variously reported as 
$2,250 and $2,791.67, was adequate throughout this period to 
meet reasonable expenses for a family of three, and to keep 
the mortgage payments current.  A review of the FSR's reveals 
that the veteran and his spouse are currently paying more 
than $100 per month in rent above what their mortgage payment 
was, and if the FSR's are correct, they are accomplishing 
this on $541.67 less per month in gross income.

For this reason, failure to make restitution would result in 
unfair gain to the debtor, and fairness to the government 
prevents the application of a waiver in this instance.

In view of the above and in fairness to the Government, which 
sustained a substantial loss in this transaction due to the 
appellant's default, the Board believes that the appellant 
can afford to pay the outstanding indebtedness and he is 
expected to accord the Government debt the same regard given 
any other debt.  38 C.F.R. §§ 1.964(a), 1.965(a) (1998).


ORDER

Waiver of recovery of the loan guaranty indebtedness, in the 
amount of $6,761.52 plus accrued interest thereon, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

